Motion to dismiss appeal taken as of right granted and appeal dismissed, with costs and $20 costs of motion, upon the ground that no substantial constitutional question is directly involved (CPLR 5601 [b]).
Cross motion for leave to appeal dismissed, with $20 costs and necessary reproduction disbursements, upon the ground that movant has failed to file a copy of the record or appendix of the court below or a brief to the Court of Appeals before the statutory return date of the motion (22 NYCRR 500.11).